PER CURIAM
Defendant pleaded guilty to one count of driving while suspended (DWS), a Class A misdemeanor, ORS 811.182, and a jury found him guilty of one count of felony driving while under the influence of intoxicants (DUII), a Class C felony, ORS 813.010(l)(b). On the DUII count, the court sentenced him to 60 months’ imprisonment and 24 months’ post-prison supervision. On the DWS count, it sentenced him to 12 months’ incarceration in the county jail, consecutively to the sentence on the DUII count.
On appeal, defendant assigns error to the DUII sentence on the ground that it exceeds the maximum sentence for a Class C felony. As the state recognizes, defendant is correct. State v. Drew, 188 Or App 665, 72 P3d 1064 (2003); State v. Sloan, 186 Or App 289, 62 P3d 881 (2003). We reverse the sentence on the DUII count and remand for resentencing.
Sentences reversed and remanded for resentencing; otherwise affirmed.